Citation Nr: 0629829	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and sister


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which denied an application to reopen a claim 
for service connection for schizophrenia, paranoid type.

In a March 2006 decision, the Board reopened the previously 
denied claim of service connection for paranoid schizophrenia 
and remanded the claim for de novo review and additional 
development.  In a June 2006 supplemental statement of the 
case, the RO denied the claim on the merits.  


FINDINGS OF FACT

The veteran's currently diagnosed schizophrenia is not 
related to the veteran's period of active military service, 
nor did it become manifest within one year of separation from 
service.


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case as notice of the evidence needed to 
establish the five elements of a claim was sent in two 
letters dated in March 2006, which is before the RO's initial 
denial of service connection on the merits in June 2006.   

The Board concludes that the RO letters sent in November 2003 
and March 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection, complied with VA's notification 
requirements, and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman, the United States Court of Appeals for 
Veterans Claims (Court) addressed the need for notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  However, the absence of such notification is not 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the 
veteran submitted, or the RO obtained, the veteran's service 
personnel records, service medical records, and post-service 
medical records identified by the veteran.  He was afforded a 
VA examination in which an opinion regarding the date of 
onset of his schizophrenia was given.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Service Connection

The veteran's service medical records, including entrance and 
discharge examinations are negative for any findings, 
complaints or treatment of a psychiatric disorder.  

The first available medical evidence after service is in 
September 1971 in which the veteran made contact with a 
individual identified as an addiction specialist.  The 
veteran stated that he had been suffering from nervousness 
which is "service connected" and has made him unstable and 
impairs normal functioning.  On a report of intake interview, 
the veteran was being seen as a good candidate for 
psychotherapy.  It was noted that the veteran was well 
dressed, that he verbalized extremely well, and he gave 
spontaneous and thoughtful answers to questions.  He was said 
to exhibit mild anxiety as related to an effort to control 
homosexual feelings.  No diagnosis was given in the intake 
interview, but an accompanying undated termination from that 
facility concluded with a primary diagnosis of adjustment 
reaction to early adulthood.  In July 1973, in connection 
with possible commitment at a private facility, the veteran 
underwent evaluation for possible drug withdrawal.  Medical 
personnel did not believe commitment was necessary.  In 
August 1973, the veteran was hospitalized for acute 
schizophrenic reaction.  The veteran's mother stated that the 
veteran functioned normally until March 1973 when he 
discovered that his father committed suicide.  Subsequent 
medical records note treatment for schizophrenia, mood 
disorders, personality disorders, and substance abuse.  

VA medical opinions dated in March and April 2004, by the 
veteran's treating psychiatrist, indicated that schizophrenia 
starts gradually and progresses to full-blown schizophrenia 
over a period of several months or years.  The psychiatrist 
also noted that the veteran was incorrectly diagnosed in 
service with paranoid personality but, actually, the veteran 
had schizophrenia which was in the prodromal stage.  The 
psychiatrist submitted excerpts of a textbook, Synopsis of 
Psychiatry (5th ed.) to support the opinion.  The selection 
noted that an arbitrary line for each individual divides the 
premorbid or prepsychopathic personality from the prodromal 
phase of the illness.  The typical history is that of a 
schizoid or schizotypical personality.  

Although the onset of illness is often 
defined at either the time of diagnosis 
or first hospitalization, symptoms of the 
illness often develop slowly over months 
or years.  . . .  The initial diagnosis 
may be malingering or somatization 
disorder.  Family and friends may 
eventually notice that a person has 
changed and is no longer functioning well 
in occupational, social and personal 
activities. . . .  The course of 
schizophrenia often begins with the 
prodromal symptoms . . . [which] may be 
present for a year before a diagnosis. . 
. .  Onset is usually in adolescence, and 
there may be an identified precipitating 
event (e.g., . . . death of a relative).  

At a January 2006 hearing the veteran's representative, who 
is also a nurse, stated that the veteran was discharged from 
service after a little over a year due to a personality 
disorder.  The representative notes that other psychiatric 
disorders such as schizophrenia are easily misdiagnosed as a 
personality disorder.  She also noted that the veteran was 
drafted during the Vietnam Conflict and it was not uncommon 
for truly mentally ill individuals to be accepted into the 
military due the great need for manpower.  The representative 
also noted that, frequently, mentally ill individuals abuse 
alcohol and drugs, as the veteran did, during service.  The 
veteran and his mother also noted that the veteran was 
discharged from service early due to bizarre behavior.  

The veteran also submitted the statements of friends and 
family members who noted that he was a normal individual 
prior to entry in service but was a very disturbed person 
after separation from service.  

A VA mental disorders examination was conducted in March 
2006.  The examiner stated that the claims file was reviewed.  
The examiner noted that the veteran clearly met the criteria 
for schizophrenia, disorganized, type, and substance abuse, 
in remission.  The examiner also noted that the veteran was 
unable to relate any clear history of psychiatric symptoms 
within one year of his active duty which would be needed to 
relate the condition to service.  The examiner concluded that 
there is no clear indication that the veteran has a service-
connected mental illness.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis such as 
schizophrenia is manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 38 
C.F.R. §§ 3.307, 3.309.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The Board finds that the medical opinion of the veteran's 
treating psychiatrist who found that the veteran exhibited 
the symptoms of schizophrenia, and was diagnosed with a 
personality disorder, in service, is based on an inaccurate 
consideration of the record and therefore, must be afforded 
less probative weight than the opinion of the VA physician.  
See Kowalski, supra.  In this regard, the Board notes that 
the record contains several comments, including the findings 
of the veteran's treating psychiatrist, that the veteran had 
behavioral problems in service, was diagnosed with a 
personality disorder in service, and was discharged early 
from service due to this personality disorder.  The veteran's 
service medical and personnel records are negative for any 
findings, complaints, or treatment for any behavioral or 
personality disorder.  In addition, no psychiatric disorder 
was found on discharge examination.  His service personnel 
records are negative for any behavioral problems or 
infractions, and he was ultimately promoted to the rank of 
Specialist 4.  The Board notes that the veteran's DD Form 214 
indicates that he served for 1 year, 11 months, and 21 days, 
which is approximately 9 days less than the normal two-year 
period of service for a draftee.  That document notes that 
the veteran received early separation from overseas service 
and was transferred to the Army Reserves.  

The Board attaches more probative value to the VA opinion, as 
it is well reasoned, detailed, consistent with other evidence 
of record, and included review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  That examiner attempted to 
elicit from the veteran his medical history in service and 
shortly thereafter.  However, no symptomatology indicative of 
schizophrenia was given.  So this is the most complete, 
probative evidence of record, and there is legitimate reason 
to give it greater weight and credibility than the evidence 
to the contrary.  See Sanden v. Derwinski, 2 Vet. App. 97, 
100-01 (1992).  The veteran's claim for service connection 
for schizophrenia must therefore be denied because the weight 
of the competent medical evidence indicates that his current 
schizophrenia is not due to service or became manifest within 
one year of discharge.  

The veteran, his family members and friends, are laypeople, 
and therefore, they are not qualified to render a medical 
diagnosis or, more importantly in this particular instance, a 
medical opinion concerning the onset of his schizophrenia.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records do not reflect that the 
veteran suffered from any psychiatric disorder, including a 
personality disorder, while in service.  While medical 
evidence of record shows that the veteran suffers from 
current mental disorders, competent medical evidence of 
record does not show that he suffers from an acquired 
psychiatric disorder etiologically related to disease, 
injury, or events during his active service.  Further, the 
Board finds that there is no competent medical evidence of 
record which shows that schizophrenia was manifest to a 
degree of 10 percent disabling within the one-year period 
after separation from active service.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


